Citation Nr: 1016471	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-17 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) with alcohol abuse, rated as 30 percent 
disabling prior to August 1, 2007, and as 50 percent 
therefrom.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In pertinent part of the September 
2007 decision, the RO denied an increased rating in excess of 
30 percent. 

By way of history, in a February 2007 rating decision the RO 
proposed a decrease for the Veteran's PTSD from 100 percent 
to 30 percent.  A May 2007 rating decision effectuated the 
decrease to a 30 percent disability rating effective August 
1, 2007.  The Veteran then filed a claim for an increased 
rating in June 2007.  The September 2007 rating decision 
denied an increased rating in excess of 30 percent.  During 
the pendency of the appeal, an April 2008 Decision Review 
Officer (DRO) decision granted the Veteran an increased 
rating of 50 percent effective August 1, 2007.  Thus, the 
instant appeal involves a staged rating, as indicated on the 
title page of this decision.  

Again, a staged increase to a 50 percent rating was awarded 
during the pendency of the appeal.  However, as a claimant is 
presumed to be seeking maximum available benefit for a given 
disability, which has not yet been attained, the increase 
does not serve to abrogate the appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

In addition, the Board notes that the April 2008 DRO decision 
recharacterized the issue on appeal to be service connection 
for PTSD with alcohol abuse. 


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD is 
manifested by flattened affect, impairment of memory, 
disturbance of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  However, there is no evidence that the 
Veteran's PTSD is manifested by suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; and an inability to establish and maintain effective 
relationships.  


CONCLUSIONS OF LAW

1.  From June 8, 2007, until August 1, 2007, the criteria for 
the assignment of an increased rating to 50 percent for PTSD 
with alcohol abuse have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2009).  

2.  Throughout the rating period on appeal, the criteria for 
the assignment of a rating in excess of 50 percent for PTSD 
with alcohol abuse have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
June 2007 correspondences.  This letter detailed the elements 
of an increased rating claim, described the evidence and 
information necessary to substantiate the claim, and set 
forth the respective responsibilities of VA and the Veteran 
in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran of the disability rating and effective dates in the 
June 2007 letter, which preceded the adverse determination on 
appeal. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issue decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examinations in February 2007, January 2008, and April 2008.  
The Board finds that the VA examinations are adequate since 
the medical findings are stated in terms conforming to the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).     

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  

II. Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to 
which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).   In cases involving 
a claim for an increased rating, VA's primary focus is upon 
the current level of the Veteran's disability.  This will 
include a review of medical and lay evidence of record 
beginning one year prior to the time Veteran requested an 
increase rating.  That being said, VA will also review the 
history of the Veteran's disability in order to ensure that 
the decision regarding the current disability rating accounts 
for all the prior treatment and the severity of the disorder.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3

The RO has assigned the Veteran's PTSD disability ratings 
pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (reflecting service connection 
for PTSD).  According to 38 C.F.R. § 4.126(a), a mental 
disorder shall be evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. § 
4.126(a) (2009).

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms. 
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). 

Based on a February 2007 VA examination, the February 2007 
rating decision proposed a decrease to 30 percent and this 
was effectuated by the May 2007 rating decision.  The Veteran 
then filed a claim for an increased rating and the September 
2007 rating decision denied an increased rating in excess of 
30 percent.  During the pendency of the appeal, an April 2008 
Decision Review Officer (DRO) decision granted the Veteran an 
increased rating of 50 percent effective August 1, 2007.  The 
Board notes that based on April 2008 VA examination the April 
2008 RO rating decision recharacterized the issue to include 
alcohol abuse.  The general rating formula for evaluating 
disability due to mental disorders is found at 38 C.F.R. § 
4.130.  The Veteran's PTSD is currently rated 30 percent from 
June 8, 2007, and as 50 percent since August 1, 2007, under 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.

To warrant a 50 percent rating under that code, the evidence 
must show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DSM-IV.  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination.

The medical evidence shows a number of GAF scores have been 
assigned during the pendency of this claim.  See Diagnostic 
and Statistical Manual for Mental Disorders, Fourth Edition, 
of the American Psychiatric Association (DSM- IV).  An 
examiner's classification of the level of psychiatric 
impairment, by words or by a score, is to be considered but 
is not determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.  A GAF score, however, is highly probative 
as it relates directly to the Veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

A careful review of the Veteran's claims file reveals that he 
has been assigned GAF scores of 45, 50, and 70.  GAF scores 
between 41 and 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores between 61 and 70 reflect some 
mild symptoms (e.g. depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. 

The Board finds that the record supports an increase to a 50 
percent rating for the initial portion of the rating period 
on appeal, from June 8, 2007, to August 1, 2007.  Indeed, 
under 38 C.F.R. § 4.1, the rater is instructed to consider 
the history of the disability in question.  In this regard, 
the record contains a May 2007 psychological report written 
by M.W.D., Ph.D.  Such report demonstrates a disability 
picture categorized by disturbances in motivation and mood, 
panic attacks occurring 3 to 5 times per week, and difficulty 
in establishing and maintaining social relationships.  His 
GAF score of 45, assigned at that time, is indicative of 
serious symptoms.  Therefore, in light of these findings, the 
30 percent rating currently in effect for the period in 
question is deemed to under-represent the severity of the 
Veteran's symptoms.  Accordingly, a 50 percent rating is 
assigned from June 8, 2007, to August 1, 2007, as this 
evaluation most nearly approximates the Veteran's disability 
picture.  

Having reached the above conclusion, the Veteran is now 
awarded a 50 percent rating throughout the entirety of the 
appeal.  The Board now will address whether an evaluation in 
excess of that amount is appropriate.  For the reasons set 
forth below, it is determined that the evidence does not 
support an evaluation higher than 50 percent for any portion 
of the rating period on appeal. 

The evidence of record shows that the Veteran's symptoms are 
manifested by occupational and social impairment with reduced 
reliability and productivity and not by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
At the Veteran's May 2007 private examination and the January 
2008 VA examination it was noted that he had panic attacks 
manifested by increased anxiety, shortness of breath, 
suffocation, and feeling of doom; at the May 2007 private 
examination he reported three to five panic attacks per week 
and at the January 2008 VA examination he reported one per 
week.  However, at the February 2007 VA examination it was 
noted that panic attacks were absent.  It was noted at the 
February 2007 VA examination and at the May 2007 examination 
that the Veteran had frequent nightmares, increased startle 
response, flashbacks, intrusive thoughts, relived 
experiences, was hypervigiliant, paranoid, and had survivor 
guilt and outbursts of anger.  That was also supported by the 
January 2008 VA examination that noted that the Veteran had 
signs of suspiciousness by watching people and avoiding large 
crowds.  The January 2008 VA examination also stated that the 
Veteran avoided activities that aroused his in-service 
stressors, he felt detached or estranged from others, and he 
had an inability to recall an aspect of the trauma.  He also 
had difficulty falling or staying asleep, irritability or 
outbursts of anger, hypervigiliance, and exaggerated startle 
response.  In addition, the January 2008 VA examination 
stated that the Veteran's affect and mood were abnormal with 
flattened affect, depressed mood, and impaired impulse 
control.  

The Board notes that at the February 2007 VA examination and 
at the May 2007 private examination the Veteran's memory was 
noted to be adequate; however, at the January 2008 VA 
examination it was noted be impaired.  The January 2008 VA 
examination specifically stated that the Veteran's mild 
memory impairment was manifested by forgetting names, 
directions, and recent events.  The Veteran's examinations 
revealed appropriate thought process, judgment, and abstract 
thinking.  At the February 2007, May 2007, and January 2008 
examinations there was no evidence of delusional history or 
obsessional rituals, there was also no evidence of suicidal 
or homicidal ideation.   

The February 2007 VA examiner stated that the Veteran did not 
have difficulty performing activities of daily living or with 
recreation or leisure pursuits.  It was also stated that the 
Veteran was able to establish and maintain effective work and 
social relationships and an effective family role and that 
his occasional interference with physical health was due to 
shortness of breath.  The May 2007 private examiner stated 
that social adaptive behavior was revealed in the Veteran's 
difficulty in dealing with others.  The January 2008 VA 
examiner stated that the Veteran had disturbances for more 
than one month and it caused distress or impairment in 
social, occupational, or other areas of functioning.  It was 
noted that he was intermittently unable to perform activities 
of daily living, besides self-care, because of medical 
problems and had difficulty establishing and maintaining 
effective work/school and social relationships because of 
symptoms.  He was unable to perform recreation or leisure 
pursuits because of medical problems.

After a careful review of the Veteran's claims file, 
including the above reported examinations, the Board finds 
that throughout the rating period on appeal, the Veteran's 
symptoms are manifested by flattened affect, impairment of 
memory, disturbance of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  These symptoms represent occupational and 
social impairment with reduced reliability and productivity, 
which are contemplated by the 50 percent evaluation currently 
assigned throughout the rating period on appeal.  

The Board further finds that the evidence does not reflect 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; and an inability to establish and maintain effective 
relationships.  To the contrary, the evidence reveals average 
intelligence and coherent thought processes.  The Veteran 
denied suicidal and homicidal ideation in the private May 
2007 report.  Per an April 2008 VA examination, he had a 
suicidal episode in December 2007 while hospitalized for 
detoxification.  The May 2007 private treatment record also 
indicated poor hygiene.  However, these symptoms standing 
alone do not demonstrate a disability picture most nearly 
approximated by the next-higher 70 percent evaluation.  
Again, there is no showing of symptoms such as obsessional 
rituals, speech/communication deficiencies, impaired impulse 
control, and the Veteran was consistently oriented throughout 
the rating period on appeal.  Although generally avoidant of 
people the Veteran did remain married.

In sum, while meeting some criteria indicated under the 70 
percent rating, the Veteran's disability picture nevertheless 
is found to be more closely approximated by the 50 percent 
evaluation throughout the rating period on appeal.  Indeed, 
the hallmarks of his disability appear to involve sleep 
disturbance, flashbacks, panic attacks and disturbances in 
motivation and mood, all accounted for by the 50 percent 
rating.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
and the Veteran has not alleged, that the criteria for 
extraschedular rating apply to the service-connected PTSD.  
The Board notes that the Veteran's claims file does reveal 
multiple hospital admissions; however, these admissions were 
for alcohol abuse.  The April 2008 VA examination 
specifically stated that the Veteran was hospitalized for 
detoxification several times in 2007.  In any event, such 
hospitalization s reflect disturbances in motivation and 
mood, contemplated by the rating schedule, and have not been 
so excessive in frequency or duration as to prompt 
extraschedular consideration.  In addition, the Board finds 
that there is no evidence that the rating criteria is 
rendered impractical.  Indeed, higher evaluations are 
available for the disability in question, but such criteria 
have not been satisfied.  Therefore, the Board finds that an 
extraschedular rating is not applicable.   

In sum, since August 1, 2007, at no time in the appeal period 
has the Veteran's PTSD been not manifested by occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.  Therefore, an increased rating in excess of 50 percent 
for the Veteran's PTSD, since August 1, 2007, is denied. 


ORDER

From June 8, 2007, until August 1, 2007, a 50 percent rating 
for PTSD with alcohol abuse is granted.

A rating in excess of 50 percent for PTSD is denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


